Dear Mr. Vilas:
On September 11, 1992, this office rendered an opinion #92-625 to you concerning whether you may concurrently serve as a member of the East Baton Rouge Parish/City of Baton Rouge Metropolitan Council and as a member of the board of directors of the Louisiana Economic Development and Gaming Corporation.
This is written to you in amplification of the earlier opinion.  Because you are currently a candidate campaigning for an elective office we draw your attention to R.S. 4:626C(3)(f) which provides as follows:
     C.    (1)  The board shall adopt a code of ethics for officers and employees.
           (2)  The board shall adopt a code of ethics concerning the corporation's specific needs.
           (3)  Ethics codes adopted by the board shall include but not be limited to the Code of Ethics for Public Employees and shall contain the following:
*  *  *  *  *  *
*  *  *  *  *  *
     (f)  A member or employee shall not use the person's official authority for the purpose of affecting the result of an election or nomination for office; directly or indirectly coerce, attempt to coerce, command, or advise a person to pay, lend, or contribute anything of value to a party, a committee, an organization, an agency, or a person for political purposes; or take part in a political campaign or the management of a political campaign.
*  *  *  *  *  *
As of the present time the board has not received confirmation from the Senate and thus there is no ethics code that has been adopted which would prevent a board member from taking part in a political campaign; however, when the board has followed the Legislature's mandate and has adopted the code of ethics, board members will be prohibited from taking part in a political campaign.  It is obvious that if a person is a candidate that he is taking part in a political campaign.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KENNETH C. DEJEAN Assistant Attorney General
KCD:ams 1533y